     Case 2:19-cv-03127 Document 1 Filed 04/22/19 Page 1 of 3 Page ID #:1




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
       A Limited Liability Partnership
 2     Including Professional Corporations
   GREGORY F. HURLEY, Cal. Bar No. 126791
 3 ghurley@sheppardmullin.com
   BRADLEY J. LEIMKUHLER, Cal. Bar No. 261024
 4 bleimkuhler@sheppardmullin.com
   650 Town Center Drive, 4th Floor
 5 Costa Mesa, California 92626-1993
   Telephone: 714.513.5100
 6 Facsimile: 714.513.5130
 7 Attorneys for Defendant,
   MATRIX HEALTH PRODUCTS, INC.
 8
 9                                UNITED STATES DISTRICT COURT
10                CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
11
12 ABELARDO MARTINEZ, JR., an                    Case No.
   individual, and ANITA OGLETREE,
13 an individual,                                NOTICE OF REMOVAL OF
                                                 ACTION TO FEDERAL COURT
14                      Plaintiffs,
15           v.                                  Riverside Superior Court
                                                 Case No.: MCC 1900235
16 MATRIX HEALTH PRODUCTS,
   INC., a Wahsington corporation; and
17 DOES 1-10, inclusive,
18                      Defendants.              Action Filed:       March 1, 2019
                                                 Trial Date:         None Set
19
20
21
22
23
24
25
26
27
28
                                                                                   Case No.
     SMRH:490090834.1                        NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 2:19-cv-03127 Document 1 Filed 04/22/19 Page 2 of 3 Page ID #:2




 1           TO THE CLERK OF THE UNITED STATES DISTRICT COURT,
 2 CENTRAL DISTRICT OF CALIFORNIA:
 3           PLEASE TAKE NOTICE that defendant MATRIX HEALTH PRODUCTS,
 4 INC., a Washington corporation (“Defendant”) hereby removes to this Court the
 5 state court action described below:
 6           I.         FILING AND SERVICE OF THE COMPLAINT.
 7           1.         On March 1, 2019, plaintiffs ABELARDO MARTINEZ and ANITA
 8 OGLETREE (“Plaintiffs”) commenced an action in the Superior Court of the State
 9 of California for the County of Riverside, Case Number mcc 1900235, by filing a
10 Complaint entitled “Abelardo Martinez, an individual, and Anita Ogletree, an
11 individual v. Matrix Health Products, Inc., a Washington corporation; and Does
12 1-10 inclusive”
13           2.         Defendant has not yet been served with a copy of the Summons and
14 Complaint. True and correct copies of the Summons and Complaint and all other
15 documents are attached hereto as Exhibit “A”. Defendant has not yet responded to
16 the Complaint. To Defendant’s knowledge, no other defendant has been served or
17 named. See Salveson vs. Western States Bankcard Ass’n, 731 F.2d 1423, 1429 (9th
18 Cir. 1984) (defendant need not join in or consent to the notice of removal if the
19 nonjoining defendant has not been served with process in the state action at the time
20 the notice of removal is filed.).
21           II.        THIS COURT HAS FEDERAL QUESTION JURISDICTION.
22           3.         This action is a civil action for which this Court has original
23 jurisdiction pursuant to 28 U.S.C. § 1331 and is one which may be removed
24 pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1443, in that it appears from the
25 Complaint that Plaintiff has filed a civil rights action, and his claims are founded on
26 a claim or right arising under the laws of the United States.
27
28

                                                     -1-
     SMRH:490090834.1                             NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
     Case 2:19-cv-03127 Document 1 Filed 04/22/19 Page 3 of 3 Page ID #:3




 1           4.         More specifically, it appears from the Complaint that this is a civil
 2 rights action alleging violations of the Americans with Disabilities Act, 42 U.S.C. §
 3 12182 et seq. (Complaint ¶¶15, 16, 17, 18, 19, and 31.
 4           III.       THIS NOTICE OF REMOVAL IS TIMELY AND PROPERLY
 5 FILED.
 6           5.         The filing of this Notice of Removal is filed within the time period
 7 required under 28 U.S.C. § 1446(a).
 8           6.         Defendant will give written notice of the filing of this Notice of
 9 Removal to all adverse parties as required by 28 U.S.C. § 1446(d) and will file a
10 copy of this Notice of Removal within the law division of the Superior Court of
11 California, County of San Diego, as further required by that Section.
12           7.         Venue is proper in this Court because the action is being removed from
13 the Superior Court in the County of San Diego.
14           8.         The undersigned counsel for Defendant has read the foregoing and
15 signs the Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil
16 Procedure, as required by 28 U.S.C. § 1446(a).
17           WHEREFORE, Defendant prays that the above action now pending against it
18 in the Superior Court of the County of San Bernardino be removed to this Court.
19
     Dated: April 22, 2019
20
                                          SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
21
22
23                                        By                  /s/ Gregory F. Hurly
24                                                           GREGORY F. HURLEY

25                                                        Attorneys for Defendant,
26                                                   MATRIX HEALTH PRODUCTS, INC.

27
28

                                                     -2-
     SMRH:490090834.1                             NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
